UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LYNDA D. MORRISON,
Plaintiff-Appellant,

v.
                                                                No. 96-1742
INTERNATIONAL BUSINESS MACHINES
CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-1459-A)

Argued: March 3, 1997

Decided: April 22, 1997

Before RUSSELL, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Bardyl R. Tirana, Washington, D.C., for Appellant. J.
Hardin Marion, TYDINGS & ROSENBERG, L.L.P., Baltimore,
Maryland, for Appellee. ON BRIEF: Jerry Kristal, Bethann P.
Schaffzin, GREITZER & LOCKS, Philadelphia, Pennsylvania, for
Appellant. John B. Isbister, Jennifer C. Holmes, TYDINGS &
ROSENBERG, L.L.P., Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lynda D. Morrison appeals an order of the district court granting
summary judgment to International Business Machines Corporation
(IBM) on the basis that her products liability action is barred by the
applicable two-year statute of limitations. See Va. Code Ann. § 8.01-
243(A) (Michie 1992). We affirm.

I.

Morrison was employed by United Airlines as a reservation sales
representative, a position that required her to key data into a computer
that was equipped with a keyboard manufactured by IBM. She used
the IBM keyboard in connection with her employment from May
1989 until October 1992. According to Morrison, use of the keyboard
over that period caused her to develop bilateral carpal tunnel syn-
drome as well as various other conditions related to repetitive-stress
injuries. On October 4, 1994, Morrison filed this action in state court,
alleging that IBM negligently designed the keyboard, failed to warn
her of the dangers associated with its use, and breached implied war-
ranties of merchantability and fitness for a particular purpose. After
removing the action to federal court on the basis of diversity of citi-
zenship, IBM moved for summary judgment, arguing that the applica-
ble two-year limitations period expired before Morrison filed this
action because her alleged injuries occurred prior to October 4, 1992.1
_________________________________________________________________
1 The Virginia statute setting forth the limitations period provides that
"every action for personal injuries, whatever the theory of recovery . . .
shall be brought within two years after the cause of action accrues." Va.
Code Ann. § 8.01-243(A). A "cause of action shall be deemed to accrue
and the prescribed limitation period shall begin to run from the date the
injury is sustained in the case of injury to the person." Va. Code Ann.
§ 8.01-230 (Michie 1992).

                    2
Morrison, however, contended that her claims were timely because
she first experienced "reportable" symptoms on October 24, 1992.
J.A. 87. The district court awarded summary judgment to IBM, con-
cluding that "[c]onsidering all the medical evidence in [this] case, the
plaintiff's injury occurred some months prior to October 24, 1992."
J.A. 281.

There is overwhelming evidence that Morrison experienced symp-
toms of carpal tunnel syndrome more than two years before initiating
this lawsuit.2 In October 1992, Morrison told Dr. Raymond Lower
that she had begun experiencing "prickly sensations" and numbness
in the fingers of her right hand approximately one year earlier and that
she had "lost feeling" in her right thumb for one week during Decem-
ber 1991. J.A. 79, 82. Morrison also informed Dr. Lower that she sus-
pected carpal tunnel syndrome and described the onset of pain as
"ongoing." J.A. 64. Morrison likewise told Dr. Roger Gisolfi, a treat-
ing physician, that she had noticed numbness in both hands during the
spring months of 1992 and informed Dr. Andrew Molchon, her psy-
chiatrist, that she had begun to suffer the symptoms of bilateral carpal
tunnel syndrome between January and April 1992. Moreover, it was
revealed during discovery that Morrison admitted to Cynthia Bargery,
an employee of her former attorney, that she had experienced the
symptoms of carpal tunnel syndrome prior to October 1992.

Furthermore, two of Morrison's expert witnesses expressed the
opinion that Morrison's carpal tunnel syndrome had developed prior
to October 1992. Dr. Khosrow Matini, who performed surgery on
Morrison's right wrist, opined that her carpal tunnel syndrome had
begun to develop by July 1992 at the latest. Dr. Matini also testified
that he found significant scarring on the median nerve of Morrison's
right carpal tunnel and that such scarring was caused by "a long-
standing course of neuropathy, carpal tunnel syndrome." J.A. 203. Dr.
Rick Robertson, purportedly an expert in the biomechanical causes of
injuries sustained by keyboard users, testified that Morrison had sus-
_________________________________________________________________
2 The medical testimony established that carpal tunnel syndrome is a
complex of symptoms including pain, numbness, and tingling in the hand
caused by compression of the median nerve. The existence of carpal tun-
nel syndrome is diagnosed by the presence of such symptoms.

                    3
tained a "major trauma" as a result of repetitive stress by September
1992. J.A. 187.

Juxtaposed against this evidence was Morrison's testimony that
Drs. Lower, Gisolfi, and Molchon misinterpreted her statements
regarding the onset of her symptoms and that she simply did not recall
making any such statements.3 Further, Morrison submitted the affida-
vit of Dr. Laura Welch, who opined that based on her review of Mor-
rison's deposition testimony and unspecified comments made by
Morrison during an interview, Morrison's carpal tunnel syndrome
developed a few days before October 24, 1992, the date on which
Morrison now claims her pain began. Morrison also submitted an affi-
davit signed by Dr. Matini in which he contradicted his deposition
testimony that Morrison's carpal tunnel syndrome had begun develop-
ing by July 1992, suggesting instead that it was impossible to deter-
mine with any precision when the scarring of Morrison's median
nerve had begun.

The parties do not dispute that the applicable limitations period is
two years from the date the cause of action accrued, and that Morri-
son's cause of action accrued on the date her injury occurred, not the
date symptoms were discovered or diagnosis was made. See Lo v.
Burke, 455 S.E.2d 9, 13 (Va. 1995). After carefully reviewing the
record and the briefs, and having had the benefit of oral argument, we
conclude that the record taken as a whole could not lead a rational
trier of fact to find that Morrison's carpal tunnel syndrome developed
after October 4, 1992. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250-52 (1986). Accordingly, we agree with the district court that
summary judgment in favor of IBM is appropriate.

II.

For the foregoing reasons, the order of the district court granting
summary judgment to IBM is affirmed.

AFFIRMED
_________________________________________________________________

3 Likewise, Morrison explained that Bargery's understanding that she
experienced symptoms prior to October 1992 was the product of "an-
other miscommunication." J.A. 117.

                    4